Citation Nr: 9914091	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  95-28 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The appellant served as a commissioned officer of the Public 
Health Service from June 1967 to September 1967 and from July 
1969 to July 1971.  38 U.S.C.A. § 101(21) (B) (West 1991).  
This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO).  


FINDING OF FACT

Hypertension was not shown in service, or soon thereafter, 
and is not shown to be related thereto.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by duty as a 
commissioned officer of the Public Health Service.  38 
U.S.C.A. §§ 101(21) (B), 1110 (West 1991); 38 C.F.R. § 3.303.  
Moreover, in the case of hypertension, service connection may 
be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The Board finds that the appellant's claim for entitlement to 
service connection for hypertension is well grounded.  The 
appellant stated that upon separation from the U.S. Public 
Health Service in 1971, he was diagnosed with hypertension.  
He further stated that blood pressure readings of 150/95 and 
160/98 were treated with medication throughout the 1970's.  
Initially, the Board notes that the appellant appears to be a 
physician, as the lay statement from his brother refers to 
him as "Dr." and he is titled on his echocardiogram as 
"M.D."  Assuming that the appellant is a medical 
professional, he is competent to provide medical nexus 
between an inservice incident and the current disability.  
See Pond v. West, No. 97-1780 (U.S. Vet. App. April 21, 
1999).  As such, the VA has a duty to assist the appellant 
with the development of his claim.  38 U.S.C.A. § 5107(a).  
In this regard, although there is a discharge examination in 
the appellant's service medical records dated in April 1971, 
the appellant has claimed that he was afforded an additional 
discharge examination in July 1971, which is not associated 
with his service medical records.  In light of this 
contention, the Board remanded the case in March 1997, for 
further attempts in obtaining a copy of this examination 
report.  However, after numerous additional attempts to all 
known sources, the service medical records obtained were 
duplicates of those already procured and did not include a 
July 1991 examination.  In a further effort to assist the 
appellant in the development of facts pertinent to his claim, 
the RO informed the appellant in June 1994 of information 
that would be of evidentiary value to his claim.  In April 
1997, the RO specifically requested the names, addresses, and 
dates of treatment for hypertension from health care 
providers in order to further assist the appellant in the 
development of his claim.  Although in December 1998, the 
appellant requested an extension of 60 days to submit 
additional medical evidence, no evidence was forthcoming.  
Accordingly, the Board finds that the appellant has been 
informed of the evidence needed to support his claim and that 
the VA has assisted him in the development of the evidence.  
See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  

Although the appellant's statements are competent medical 
evidence required to fulfill well-grounded claim requirement 
of 38 U.S.C. § 5107(a), competency differs from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the latter is a factual determination going to 
the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
As such, all the evidence of record will be weighed and 
probative value assessed upon this claim being decided on the 
merits. 

The appellant's service medical records are negative for any 
complaints or findings of hypertension.  The appellant's 
separation examination of record dated in April 1971, 
reported a sitting blood pressure reading of 122/74, with a 
pulse of 76.  The first medical evidence of hypertension 
subsequent to service discharge is a VA examination conducted 
in March 1995.  Blood pressure readings were 168/82 sitting, 
pulse of 96; 180/85 recumbent, pulse 94; and standing 185/90, 
pulse 90.  The appellant stated that he had been on 
hypertension medication for the previous 8 to 10 years, 
however, he had not taken the medication for two days prior 
to the examination secondary to proving he had hypertension.  
The heart had a regular rate and rhythm, with a positive S4, 
and no murmurs.  The heart was not enlarged and the apex was 
not beyond the midclavicular line.  The diagnosis was 
hypertension.  An echocardiogram conducted in September 1995, 
found mild left atrial enlargement, mild concentric left 
ventricular hypertrophy with normal left ventricular regional 
wall motion, mild mitral insufficiency, and mild tricuspid 
insufficiency with normal right ventricular systolic 
pressure.

A statement from the appellant's brother was received in 
November 1995, that reported that when the appellant returned 
from his service in 1971, he was on medication for high blood 
pressure.  The Board notes that the appellant's brother is 
competent to testify as to his observations.  His statement 
is not competent, however, to provide evidence that the 
appellant had hypertension soon after service discharge or to 
establish the etiology of the appellant's current 
hypertension.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992); Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993).  As there is no evidence that the appellant's 
brother is a physician, he is not competent to make a 
determination that the appellant had hypertension soon after 
service discharge or that the appellant's current 
hypertension was incurred in service over 25 years ago.  

As noted above, the appellant stated that upon separation 
from the U.S. Public Health Service in 1971, he was diagnosed 
with hypertension.  The appellant is not arguing that the 
blood pressure readings during his period of service were 
indicators of his currently diagnosed hypertension; he has 
stated that he was diagnosed in service with hypertension, a 
fact which is not supported by the evidence of record.  The 
appellant has further stated that blood pressure readings of 
150/95 and 160/98 were treated with medication throughout the 
1970's.  Nevertheless, at a VA examination conducted in 1995, 
the appellant stated that he had been on blood pressure 
medication for only the last 8 to 10 years.  Moreover, 
although the appellant has been requested to do so, he has 
not submitted any evidence of such treatment in support of 
his statement that his hypertension was treated with 
medication throughout the 1970's.  

In this case, the Board concludes that the probative weight 
of the evidence, or lack thereof, preponderates against the 
claim that the appellant's current hypertension is related to 
his period of service over 25 years ago.  Accordingly, 
because the evidence is not in equipoise in this case, the 
benefit of the doubt doctrine is not for application, and the 
claim for service connection for hypertension must be denied. 
38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for 
hypertension is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 

